UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6314



DELONTE E. TAYLOR,

                                            Petitioner - Appellant,

          versus

WILLIAM L. SMITH, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-95-1822-AW)


Submitted:   July 23, 1996                  Decided:   July 31, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Delonte E. Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief

on his habeas corpus petition filed pursuant to 28 U.S.C. § 2254

(1988), as amended by Antiterrorism and Effective Death Penaly Act
of 1996, Pub. L. No. 104-132, 110 Stat. 1217. We have reviewed the

record and the district court's opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Taylor v.

Smith, No. CA-95-1822-AW (D. Md. Jan. 29, 1996). We deny Appel-

lant's motion for appointment of counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2